ORDER

CLEVENGER, Circuit Judges.
Nouri E. Hakim moves to voluntarily dismiss his appeal for lack of jurisdiction, subject to reinstatement if the district court enters a final judgment within 30 days of the date of dismissal of the appeal.
Hakim states that there is no appealable final judgment because declaratory judgment counterclaims remain pending. Pursuant to Pause Technology LLC v. TiVo Inc., 401 F.3d 1290, 1295 (Fed.Cir.2005), this appeal is dismissed for lack of jurisdiction, subject to reinstatement under the same docket number without the payment of an additional filing fee if, within 30 days of the date of this order, the district court enters a final judgment and, within 30 days of entry of judgment, Hakim files another notice of appeal.
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is dismissed for lack of jurisdiction, subject to reinstatement under the same docket number without the payment of an additional filing fee if, within 30 days of the date of this order, the district court enters a final judgment and, within 30 days of entry of judgment, Hakim files another notice of appeal.
(2) The clerk should not discard the briefs filed in this appeal unless, within 90 days of the date of filing of this order, the appeal is not reinstated.
(3) Each side shall bear its own costs.